Case 2:20-cr-00061-SPC-NPM Document 16 Filed 09/29/20 Page 1 of 2 PageID 84




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                   CASE NO.: 2:20-cr-61-FtM-38NPM

JOSE SERRANO PENA


                                         ORDER

      Under the Court’s Administrative Order, Case No. 8:20-mc-25 (Doc. 1), which

implements the Coronavirus Aid, Relief, and Economic Security Act (“CARES”), the Court

may conduct the final revocation hearing by video conferencing with Defendant JOSE

SERRANO PENA’S consent after he confers with counsel.

      Accordingly, it is

      ORDERED:

      (1) On or before Friday, October 9, 2020 at NOON, counsel for Defendant JOSE

         SERRANO PENA must file a written notice advising the Court:

             a. whether Defendant, after consulting with defense counsel, consents to

                 proceed with the final revocation hearing by video conferencing and by

                 telephone if video is not reasonably available;

             b. why delaying the final revocation will result in serious harm to the

                 interests of justice; and

             c. the Government’s position on a videoconference final revocation

                 hearing.
Case 2:20-cr-00061-SPC-NPM Document 16 Filed 09/29/20 Page 2 of 2 PageID 85




      (2) If Defendant’s counsel advises that Defendant consents to proceed with the

          hearing by video conferencing, the Clerk is DIRECTED to notice the hearing

          and provide all hearing participants with instructions for joining the hearing.

      (3) The Court will address the specific findings required by the CARES Act at the

          video conference final revocation hearing.

      DONE AND ORDERED in Fort Myers, Florida on this 29th day of September 2020.




Copies: All counsel of record




                                             2
